DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  in claim 9, “at least one of the first clutch device or the second clutch device” should be -- at least one of the first clutch device and the second clutch device--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnemus et al. (US 9,580,059; hereinafter “Ohnemus”) in view of Grosspietsch et al. (US 2006/0289209; hereinafter “Grosspietsch”) and Omote et al. (US 2021/0379982; hereinafter “Omote”).

Claim 1
Ohnemus discloses a hybrid modules for a motor vehicle for coupling an internal combustion engine (2) and a transmission (5), comprising 
a hybrid module housing (14) forming a housing interior divided by a partition (see annotated FIG. 1 below), 
wherein the housing interior, includes at least one chamber configured as a dry space (chamber in which dry clutch 20 is arranged) separated from a second region (space to right of partition in FIG. 1 in which a damper, clutch and torque converter are located) by the partition, and 
wherein an electric machine (15) and a first clutch device (20), is disposed in the dry space and a second clutch device (see symbol of clutch immediately radially outward of damper 12 in FIG. 1) is disposed in the second region, and an output side of the first clutch device (9; or hub or flange connected integrally to 9) is mechanically coupled to an input side (10 or outer hub of clutch outward of 12 in FIG. 1) of the second clutch device (clutch outward of 12) by an intermediate shaft (either of 9 or 10, wherein the other of the alternatives above may be interpreted as the respective components), 
wherein the intermediate shaft (9 or 10) is supported at least radially on the partition via at least one bearing unit (18) (see FIG. 1).
[AltContent: textbox (Connection (claim 6))][AltContent: arrow][AltContent: oval][AltContent: textbox (Partition)][AltContent: arrow]
    PNG
    media_image1.png
    395
    594
    media_image1.png
    Greyscale




However, Grosspietsch discloses that the clutch between the motor and transmission (30) may be a wet clutch (see paragraph [0025]). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Ohnemus so that the second clutch device was a wet clutch in order to provide superior cooling and less wear particularly in a location in which fluid drag is less critical than for example the engine input clutch.
Furthermore, Omote discloses that a partition (22) separates a dry region (S1), which also is for a motor (MG) and clutch (CL1 or CL2) from a wet region (S2). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Ohnemus so that the wall separated the region having the wet clutch from the region having the dry clutch in order to keep the dry clutch dry while allowing the wet clutch to be easily lubricated.

Claim 2
Ohnemus as modified discloses wherein the partition is integral with the hybrid module housing (see Ohnemus, FIG. 1).

Claim 3
Ohnemus as modified discloses a rotor unit (outer portion of 16) non-rotatably coupled in the dry space to a rotor (inner portion of 16; or alternatively, flange extending 

Claim 9
Ohnemus discloses a drive arrangement for a motor vehicle (see e.g., column 1, lines 16-17 and Abstract), comprising a hybrid module according to claim 1 (see rejection of claim 1) and a drive unit (2) including an internal combustion engine and a transmission (gearbox 5), wherein the hybrid module is mechanically connectable to the drive unit (2) and the transmission (gearbox 5) via at least one of the first clutch device or the second clutch device of the hybrid module (see e.g., FIG. 1) .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnemus in view of Grosspietsch and Omote, and further in view of Weber et al. (US 2019/0226550; hereinafter “Weber”).

Claim 4
Ohnemus as modified discloses that the second clutch device which is to the transmission is in the wet region but does not disclose that the second clutch device is a dual clutch apparatus that comprises two partial clutches, wherein both partial clutches are arranged in the wet region. However, Weber discloses that a transmission may be a number of different known alternatives, including as one option a dual clutch .

Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnemus in view of Grosspietsch and Omote, and further in view of Matschas et al. (US 2021/0276408; hereinafter “Matschas”).

Claim 6
Ohnemus discloses a connection between the hybrid module housing and a transmission housing (see annotated FIG. 1 in rejection of claim 1, “Connection”) but does not disclose wherein a sealing element is provided on an outside of the hybrid module housing and configured for implementing a liquid-tight connection with a transmission housing. However, Matschas is one example of a sealing element provided on an outside of the hybrid module housing and configured for implementing a liquid-tight connection with a transmission housing (see annotated partial FIG. 4 below). It would have been obvious to one having ordinary skill in the art before the effective filing date to have provided a connection as in Matschas between the two housings in Ohnemus in place of the abutting flanges in order to prevent leakage and/or provide an easier assembly.

[AltContent: arrow][AltContent: textbox (Seal)]
    PNG
    media_image2.png
    293
    307
    media_image2.png
    Greyscale


Claim 10
Ohnemus as modified discloses wherein the hybrid module housing is mechanically connected (necessarily requiring a connection) to a transmission housing of the transmission (see annotated FIG. 1 of Ohnemus in rejection of claim 1, “Connection”), and the transmission housing forms a wet region of the drive arrangement at least in sections together with the partition (as modified according to the rejection of claim 1), which drive arrangement comprises the wet region of the hybrid module.
Ohnemus does not disclose wherein the connection between the hybrid module housing and the transmission housing is configured to be sealing. However, Matschas is one example of a sealing element provided between the hybrid module housing and transmission housing (see annotated partial FIG. 4 in rejection of claim 6). It would have been obvious to one having ordinary skill in the art before the effective filing date to have provided a connection as in Matschas between the two housings in Ohnemus in .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnemus in view of Grosspietsch and Omote, and further in view of Wirachowski et al. (US 2019/0359049; hereinafter “Wirachowski”).

Claim 8
Ohnemus discloses a damper (12) but does not disclose a centrifugal pendulum non-rotatably connected to an input side of the second clutch device. However, Wirachowski discloses a torque converter/damper/clutch combination including a centrifugal pendulum (50) non-rotatably connected to an input side (28 or 42) of the torque converter clutch (40) clutch device (see FIG. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Ohnemus to have substituted the torque converter unit of Wirachowski for the torque converter unit of Ohnemus since this is a simple substitution of one torque converter assembly for another to yield predictable results (see MPEP 2141) and in this case would provide “a simplified construction of a drive system accompanied by improved vibration damping characteristic” (see Wirachowski, paragraph [0006]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnemus in view of Grosspietsch, Omote and Arnold et al. (US 9,193,255; hereinafter “Arnold”).

Claim 11
Ohnemus discloses a hybrid module for a motor vehicle (see e.g., column 1, lines 16-17 and Abstract) for coupling an internal combustion engine (2) and a transmission (gearbox 5), comprising:
a hybrid module housing (14) arranged to form a housing interior divided by a partition (see annotated FIG. 1 below), 
wherein the housing interior includes at least one chamber configured as a dry space (chamber in which dry clutch 20 is arranged) separated from a second region (space to right of partition in FIG. 1 in which a damper, clutch and torque converter are located) by the partition, and 
an electric machine (15) disposed in the dry space (see FIG. 1); 
a first clutch device (20) disposed in the dry space (see FIG. 1); and 
a second clutch device (see symbol of clutch immediately radially outward of damper 12 in FIG. 1) disposed in the second region, wherein an output side of the first clutch device (9; or hub or flange connected integrally to 9) is mechanically coupled to an input side (10 or outer hub of clutch outward of 12 in FIG. 1) of the second clutch device (clutch outward of 12) by an intermediate shaft (either of 9 or 10, wherein the other of the alternatives above may be interpreted as the respective components), 
Ohnemus does not explicitly disclose that the second region (right of partition in FIG. 1) in which the second clutch device to transmit torque to the transmission is a wet region. 

Furthermore, Omote discloses that a partition (22) separates a dry region (S1), which also is for a motor (MG) and clutch (CL1 or CL2) from a wet region (S2). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Ohnemus so that the wall separated the region having the wet clutch from the region having the dry clutch in order to keep the dry clutch dry while allowing the wet clutch to be easily lubricated.
Ohnemus does not disclose wherein an input side of the first clutch device (22 or 6) is rotatably mounted on the intermediate shaft (9 or 10). However, Arnold discloses that an intermediate shaft (see annotated FIG. 2 below) extends beyond the associated clutch (see annotated FIG. 2, “Options for Associated Clutch”) to/from which it transmits/receives torque in order to support an inside of the input clutch (2) via bearings, including supporting an input side (16) rotatably on the intermediate shaft. It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Ohnemus to have extended shaft 9 or 10 in order to support an interior of the input clutch (20) via bearings between that shaft (9 or 10) and the larger diameter portion of member 6 in order to reduce inward stresses and bending on the damper and right end of shaft 6 in FIG. 1 of Ohnemus.

[AltContent: textbox (Options for Associated Clutch)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Intermediate shaft)][AltContent: arrow]
    PNG
    media_image3.png
    461
    642
    media_image3.png
    Greyscale


Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnemus in view of Grosspietsch, Omote and Arnold as set forth in the rejection of claim 11 and further in view of Weber.

Claim 13
Ohnemus does not disclose that the second clutch device is a dual clutch apparatus that comprises two partial clutches. However, Weber discloses that a transmission may be a number of different known alternatives, including as one option a dual clutch transmission (see paragraph [0012]) which necessarily includes a dual 

Claim 14
Ohnemus does not disclose a centrifugal pendulum mounted on a respective one of the first partial clutch or the second partial clutch. However, Arnold discloses a dual clutch (see FIG. 2, right-most two nested clutches) after a motor (10, 11) and input clutch (2) wherein a centrifugal pendulum (see pendulum damper connected to outer hub of outer partial clutch in FIG. 2) mounted on a respective one of the first partial clutch or the second partial clutch. It would have been obvious to one having ordinary skill in the art prior to the effective filing date to have further modified Ohnemus to have included the pendulum damper or both dampers taught by Arnold on the outer partial clutch of the dual clutch in order to dampen the input to these clutches and the transmission which follows.

Allowable Subject Matter
Claims 5, 7, 12 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


With reference to claim 7, the prior art does not disclose or render obvious a hybrid module comprising the combination of features including “wherein the second clutch device is assigned at least one actuating device designed as a piston-cylinder unit, wherein a cylinder of the actuating device is supported on the partition and is at least partially enclosed by material forming the partition.” The prior art supports the cylinder actuators for clutches in housings other than the motor housing using their own housings and not “on the partition and is at least partially enclosed by material forming the partition.” 
With reference to claim 12, the prior art does not disclose or render obvious a hybrid module comprising the combination of features including “an actuating device supported on the partition and configured to actuate the first clutch.” The prior art supports the actuators for clutches in housings other than the motor housing using their own housings and not “on the partition and is at least partially enclosed by material forming the partition.” 
With reference to claim 15, the prior art does not disclose or render obvious a hybrid module comprising the combination of features including “a protective element 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roske et al. (US 8,757,305) discloses one embodiment (FIG. 6) with a partition that divides a motor and clutch from a dual clutch; and Pieper et al. (US 10,850,604) discloses a partition (29) dividing a motor side from a dual clutch side.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STACEY A FLUHART/Primary Examiner, Art Unit 3659